Wilde, J.
It has been argued in support of these exceptions, that the act complained of by the plaintiff could not *358in the nature of things, he done by several persons jomtiy, although each may have done it at the same time. The same objection was made in a like action, in the case of Patten v. Gurney, 17 Mass. 182. But the objection was overruled ; and it was decided, that two persons, joining together in the commission of a fraud, by false representations, might undoubtedly be sued together in an action founded on such a fraud. This decision is directly in point, and the correctness of it cannot be doubted. It was ‘quite immaterial whether the defendants had or had not made any agreement to defraud the plaintiff, before they made the false representations, or whether they had a joint interest, or not, in the horse sold. This is an action founded on an alleged deceit by false representations, and not an action of conspiracy. The gist of the action is the fraud practised on the plaintiff. As no previous conspiracy is alleged, none need be proved.
It was objected that it was necessary to prove that the defendants were both interested in the expected fruits of the fraud. But there is clearly no foundation for this objection. It is immaterial whether the fraud was committed for their mint benefit, or for the benefit of one of them, or for a stranger.
Another exception was taken to the ruling of the court on the subject of damages. The court ruled that the measure of damages was the difference between the actual value of the horse sold, and the value of such a horse as that was represented to be by the defendants. This rule of damages we think perfectly correct. It was so laid down by Buller, J. in 1 T. R. 136; by Lord Denman, in Clare v. Maynard, 7 Car. & P. 743; and so it was decided, in Cary v. Gruman, 4 Hill, 625, and in other cases cited for the plaintiff. The defendants’ counsel admitted that this was the well established rule in actions on the contract of warranty; and surely the defendants cannot claim a more favorable rule of damages, on the ground of their own fraud. The plaintiff was clearly entitled to such a horse, or the value of such a horse, as that sold to him by the defendants was by them represented to be Exceptions overruled.